              Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                  *
SHARON ROSEDALE, individually and on              *
behalf of all others similarly situated,          *
                                                  *
                       Plaintiff,                 *
v.                                                *          Civil Case No. SAG-19-2780
                                                  *
CARCHEX, LLC, et al.,                             *
                                                  *
                       Defendants.                *
                                                  *
*         *       *     *       *     *       *       *      *        *   *       *       *

                                    MEMORANDUM OPINION

          Following this Court’s earlier opinion and order granting in part and denying in part

Defendants’ motion to dismiss, Plaintiff Sharon Rosedale (“Rosedale”) filed an Amended Class

Action Complaint against Defendants CarChex, LLC (“CarChex”) and National Auto Inspections,

LLC (“NAI”) (collectively “Defendants”), ECF 27. The Amended Complaint alleges a violation

of the Pennsylvania Unfair Trade Practices and Consumer Protection Act (“PUTPCPA”), along

with state law claims for common law fraud and negligent misrepresentation. Id. Defendants filed

a Motion to Dismiss the Amended Complaint, ECF 30, with a supporting memorandum of law,

ECF 30-1. (collectively, the “Motion”). Rosedale opposed the Motion, ECF 33, and Defendants

filed a Reply, ECF 36. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons

that follow, the Motion will be granted in part and denied in part.

     I.        FACTUAL BACKGROUND

          The facts below are derived from the Amended Complaint, along with its attachment, and

are taken in the light most favorable to Rosedale, the non-moving party. Defendants market

vehicle service contracts (“VSCs”), which purport “to cover a vehicle’s engine and/or powertrain”

for repairs no longer under manufacturers’ warranties. ECF 27 ¶ 1, 3. Defendant CarChex,
                                                  1
         Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 2 of 12



headquartered in Maryland, advertises and markets VSCs nationwide through its website,

www.carchex.com, and its associated call centers. Id. ¶¶ 15, 17. Defendant NAI is headquartered

at the same building as CarChex, and conducts or previously conducted business as CarChex. Id.

¶ 16.

        Rosedale, a Pennsylvania resident, called CarChex on or about July 31, 2018, seeking to

purchase coverage in the form of a VSC. Id. ¶¶ 14, 31. Rosedale alleges, “upon information and

belief,” that CarChex’s call center sales agents “have utilized a uniform sales script throughout the

Class period and are trained to make materially identical representations and provide the same

information to all callers concerning VSCs and the purported coverage and protection afforded by

VSCs.” Id. ¶ 34. Plaintiff described her vehicle, a 2013 Chevrolet Avalanche with nearly 100,000

miles on it, to the CarChex agent. Id. ¶ 35. Plaintiff had reviewed the CarChex website on or

about the same date to learn about the options for VSCs. Id. ¶ 36.

        According to Plaintiff, CarChex made the following misrepresentations:

   •    “The CarChex salesman told Plaintiff that he recommended CarChex’s five year
        warranty plan that would protect Plaintiff for an additional 100,000 miles. He said
        it was a ‘very popular silver program.’ He further stated that the warranty protected
        ‘big ticket items, like your internally lubricated parts in the engine’ as well as many
        other components and systems.” Id. ¶ 38.

   •    “The CarChex salesman also told Plaintiff that the CarChex warranty was ‘a wear-
        and-tear program’ and that ‘as soon as the vehicle [was] not running the way it was
        designed to run from Chevy’ CarChex would ‘fix it before it becomes a
        breakdown.’” Id. ¶ 40.

   •    “The CarChex salesman also told Plaintiff on July 29, 2018 that in the event of a
        breakdown CarChex would pay any dealership or licensed repair facility directly
        and that all Plaintiff would be responsible for was a $100 deductible.” Id. ¶ 42.

   •    “The CarChex salesman represented on the same call that CarChex could get
        Plaintiff all of the protection he had promised and further stated that he knew
        CarChex was ‘the best company to protect [her] vehicle.’” Id. ¶ 44.



                                                  2
        Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 3 of 12




   •   The CarChex salesman also represented “over 95 percent of our claims are paid”
       and CarChex has an “A plus rating with the Better Business Bureau” and a “99.9%
       Customer Satisfaction Rate.” Id. ¶ 47.

Rosedale also alleges that CarChex’s website advertises superior coverage and protection, similar

to that of a comprehensive new car warranty. Id. ¶¶ 25-28. Instead, Rosedale alleges, Carchex

delivers “an inferior product riddled with coverage loopholes and exclusions.” Id. ¶ 29.

       On or about July 31, 2018, Plaintiff agreed to purchase a VSC from CarChex. Id. ¶ 50. On

or about August 29, 2018, after making the purchase but before the VSC went into effect, Plaintiff

called CarChex to inquire about the 30-day and 1000 mile waiting period before her coverage

commenced. Id. ¶ 51. She spoke to a product manager, who told her that “instead of being a sixty-

month contract, it was technically a sixty-one month policy, providing coverage for 101,000

additional miles.” Id. ¶ 52. The manager also told Plaintiff that the VSCs “frustrate [him] because

they are written by lawyers, they are written in legalese and they are not how I would write.” Id.

¶ 54. When Rosedale said the contract was difficult to understand, the manager replied, “Right.

Yup, you are 100 percent right. I don’t disagree with you.” Id. ¶ 55.

       Rosedale’s VSC cost $3,183.00, which she paid as a down payment of $132.63, plus

twenty-three (23) additional monthly payments of $132.63 each. Id. ¶ 57. About eleven months

after coverage started, on July 1, 2019, Rosedale brought her vehicle to Uniontown Chevrolet for

inspection and diagnosis of an engine issue. Id. ¶ 62. At the time, Rosedale was current on her

payments due under the VSC, and her vehicle was within the mileage covered under the VSC. Id.

¶ 63. Uniontown Chevrolet “called the warranty number provided in the VSC, 800-531-192 [sic],”

and invited an inspector or other agent to come see the vehicle before repairs ensued. Id. ¶ 64.

The representative declined. Id. ¶ 65.




                                                3
           Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 4 of 12



          Uniontown Chevrolet then disassembled Rosedale’s engine and found a failure involving

a piston and exhaust valve. Id. ¶ 65. When Uniontown Chevrolet called the number listed in the

VSC to advise of its finding, it was told that the components were not covered, and no agent would

come inspect the vehicle. Id. Rosedale had to pay for the repair, which cost thousands of dollars,

out of pocket. Id. ¶ 67. She alleges that she and the Class Members “have suffered an ascertainable

loss as a result of Defendants’ unfair and deceptive conduct, breach of common law and statutory

duties, and omission and/or misrepresentations associated with the VSCs, including but not limited

to overpaying for VSCs and out-of-pocket losses.” Id. ¶ 72.

   II.       LEGAL STANDARD

          Defendants seek dismissal under Federal Rule of Civil Procedure 12(b)(6). ECF 30. Under

Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of a motion to

dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Servs. Bd.,

822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010),

aff'd sub nom., McBurney v. Young, 569 U.S. 221, 133 S.Ct. 1709, 185 L.Ed.2d 758 (2013);

Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion

constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the

complaint fails as a matter of law “to state a claim upon which relief can be granted.”

          Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007).



                                                 4
         Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 5 of 12



       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127

S.Ct. at 1974; see Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in

Twombly expounded the pleading standard for ‘all civil actions’ . . . .”); see also Willner v. Dimon,

849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed factual allegations”

in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do

not countenance dismissal of a complaint for imperfect statement of the legal theory supporting

the claim asserted.” Johnson v. City of Shelby, Miss., 547 U.S. 10, 11 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if ... [the] actual proof of those facts is

improbable and ... recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567

(4th Cir. 2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). A court is

not required to accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S.

265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986). Ultimately, “[a] court decides whether [the


                                                 5
           Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 6 of 12



pleading] standard is met by separating the legal conclusions from the factual allegations,

assuming the truth of only the factual allegations, and then determining whether those allegations

allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy sought. A

Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566 U.S. 937

(2012).

          Courts generally do not “‘resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses’” through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting

Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)). However, “in the relatively rare

circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,

the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long

Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended

[only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies ... if all facts necessary

to the affirmative defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at

464 (quoting Forst, 4 F.3d at 250).

III.      ANALYSIS

          Again in their motion to dismiss the Amended Complaint, Defendants contest the viability

of (1) Rosedale’s class action allegations and (2) her three individual claims for damages. Each

category is addressed below.

          A. Class Action Allegations

          Rosedale asserts claims on behalf of two classes: a Pennsylvania Class, defined as “All

persons in Pennsylvania who purchased a VSC,” and a Maryland Class, defined as “All persons in


                                                   6
         Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 7 of 12



Maryland who purchased a VSC.” ECF 27 ¶ 73. Initially, Defendants correctly note that, taking

all of Rosedale’s factual allegations as true, she is not a member of the Maryland Class. See id. ¶

14 (“Plaintiff Sharon Rosendale at all times relevant has been a citizen and resident of the state of

Pennsylvania and resides in Fayette County, PA.”). As discussed in the Memorandum Opinion

regarding Defendant’s earlier motion to dismiss, this Court has a duty to control the scope and

extent of discovery under Federal Rule of Civil Procedure 26(b). ECF 21 at 8. In light of that

duty, this Court will not permit class allegations to proceed to discovery where it is abundantly

clear that the purported class, as stated, cannot be certified. Unless Rosendale again seeks to

amend her complaint to add a class representative who is a resident of Maryland, or adds factual

allegations establishing her membership in the Maryland class, the Maryland class cannot be

certified with a single representative (Rosedale) who is not a member of the class. See, e.g.,

Muhammad v. PNC Bank, N.A., 2016 WL 5843477, at *9 (S.D. W. Va. Oct. 4, 2016) (noting that

an Indiana resident plaintiff who had limited his classes to “West Virginia citizens” had “crafted

his definitions so that the plaintiff’s own citizenship excludes him from the classes”). Thus, this

Court will dismiss, without prejudice, Rosedale’s class action allegations relating to the proposed

Maryland class.

       However, Defendants’ contentions with respect to the Pennsylvania Class are less

persuasive. The Amended Complaint has narrowed the claims from those presented in the original

Complaint, including by eliminating the “Nationwide Class,” re-defining VSC to include only

contracts purporting to cover “the engine and/or powertrain,” and adding specific details about

Rosedale’s conversation with the CarChex representative, among other changes. Despite these

changes, Defendants again seek to dismiss the allegations, contending that “the pleading makes

clear that the purported class cannot be certified and no amount of discovery would change that


                                                 7
         Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 8 of 12



determination.” ECF 30-1 at 9 (quoting Waters v. Electrolux Home Prod., Inc., Civil No.

5:13CV151(STAMP), 2016 WL 3926431, at *4 (N.D. W. Va. July 18, 2016)).

       As to the Pennsylvania class, taking all of the allegations in the Amended Complaint as

true, there is at least some narrow possibility that discovery could result in certification. As

described in more detail below, many of the alleged “fraudulent misrepresentations,” particularly

those appearing on the website, are not actionable because they constitute mere puffery, or are not

the plausible cause of any injury to Rosedale. However, Rosedale has now alleged, specifically,

that the CarChex representative advised her by telephone on July 29, 2018 that the warranty

protected “big ticket items, like your internally lubricated parts in the engine” as well as other

components or systems. ECF 27 ¶ 38. Assuming the truth of Rosedale’s assertions (1) that that

same representation was made to all callers due to use of a standard script, and (2) that the

disclaimers and exclusions pertaining to coverage of internally lubricated engine parts render the

VSCs worthless because “practically any claim can be denied,” this Court cannot state

conclusively, at this juncture, that the purported claim could not be certified. Though Rosedale’s

ultimate ability to establish commonality and typicality under these circumstances remains in

doubt, the amended allegations pass muster under the low “plausibility” standard applied to a

motion to dismiss. 1




1For example, as to typicality, the injury suffered by Rosedale (having to pay out of pocket for an
expensive repair) appears likely to be quite different than that which might be suffered by a VSC
purchaser who paid for similar coverage, but either never sought to use the coverage or used the
coverage successfully to repair a vehicle. Similarly, Rosedale may well have an uphill battle
establishing that the allegedly fraudulent statement made to her during her telephone call with the
CarChex representative was made to a sufficiently numerous group of potential class members,
and that those members relied upon the statement to their detriment. Those issues, however, can
be sorted out at the certification stage, now that the claims pertaining to the Pennsylvania class
have been narrowed to a plausible level.
                                                8
         Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 9 of 12



           B. Individual Claims

       Rosedale’s Complaint also asserts three individual claims for relief: a violation of the

Pennsylvania Unfair Trade Practices and Consumer Protection Act (PUTPCPA), plus claims for

common law fraud and negligent misrepresentation.         ECF 27. This Court’s analysis of the

PUTPCTA claim remains unchanged from its initial opinion, and will not be reiterated here.

Defendants may ultimately be able to establish that CarChex and its employees had no way of

knowing what VSC claims would be denied by American Auto Shield, LLC (“AAS”). However,

at the motion to dismiss stage, this Court has to credit Rosedale’s allegations that CarChex

plausibly violated PUTPCPA when it marketed the VSCs by making “specific promises and

representations to consumers about coverage afforded by the VSCs but know[ing] that the VSCs

it delivers are so riddled with coverage loopholes and exclusionary language that the coverage is

not as represented.” ECF 27 ¶ 21.

       Further, as amended, a component of Rosedale’s fraud claim now satisfies the heightened

pleading requirements of Fed. R. Civ. P. 9(b). “In order to satisfy Rule 9(b), plaintiffs must plead

with particularity ‘the ‘circumstances’ of the alleged fraud in order to place the defendants on

notice of the precise misconduct with which they are charged, and to safeguard defendants against

spurious charges of immoral and fraudulent behavior.’” Lum v. Bank of Am., 361 F.3d 217, 223-

24 (3d Cir. 2004) (quoting Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786,

791 (3d Cir.1984)), abrogated in part on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S.

544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “Plaintiffs also must allege who made a

misrepresentation to whom and the general content of the misrepresentation.” Id. at 224.

       Initially, this Court concurs with Defendants’ position that many of Rosedale’s alleged

“misrepresentations” do not appear actionable, either because the statements do not constitute


                                                 9
        Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 10 of 12



misrepresentations of material fact or because they did not plausibly cause any damage to

Rosedale.    The testimonials from satisfied consumers, the representations that CarChex is

committed to its customers and to providing excellent service, the illustrative descriptions of

coverage provided by new car warranties (not VSCs), and the chart giving possible examples of

the cost of covered repairs, even taken in the light most favorable to Rosedale, simply do not

plausibly constitute fraudulent representations about the scope of coverage provided by the VSCs.2

See, e.g., Rodio v. Smith, 123 N.J. 345, 352 (1991) (determining that “You’re in good hands with

Allstate” constitutes “mere puffery”); Newman v. L.F. Rothschild, 651 F. Supp. 160, 163 (S.

D.N.Y. 1986) (ruling that “I’m the best in the business” is inactionable as mere puffery). Similarly,

the CarChex agent’s representations that it is “the best company to protect her vehicle” or “has an

A plus rating with the Better Business Bureau” are puffery, and the descriptions of certain VSCs

as “gold” or “silver” are too vague to be misrepresentations of fact. In the end, Rosedale pleads

one sufficiently particular claim: the CarChex representative’s statement that the VSC “protects

big ticket items, like your internally lubricated parts in the engine.” 3 ECF 27 ¶ 38. That asserted

misrepresentation is specific to the damages suffered by Plaintiff. In fact, Plaintiff specifically



2The screenshots in the Complaint conclusively illustrate that the cited website information did
not purport to set out the coverage provided by any specific VSC. In fact, the screenshots in
paragraphs 26 and 27 appear on a link expressly entitled “facts-about-factory-bumper-to-bumper-
and-powertrain-warranties,” and state, for example, “The powertrain warranty is also included in
the new car purchase.” A plain reading, then, obviously indicates that the information reflects
typical coverage in factory warranties and does not enumerate promised VSC coverage. Similarly,
the screenshot in paragraph 28 contains an express disclaimer, “These are sample repair cost
averaged based on actual claims. Actual amount depends on individual repairs required and
savings are not guaranteed.”
3 Defendants note that the text of the VSC in fact reflects that internally lubricated engine parts are
covered. ECF 30-1 at 29 (citing ECF 27-1 at 4). The gravamen of Rosedale’s claim, though, is
that CarChex knew that the exclusions and loopholes in the language are so broad as to vitiate any
coverage allegedly provided, so the appearance of “internally lubricated engine parts” in the list
of covered items is not dispositive.
                                                  10
         Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 11 of 12



explains that internally lubricated parts of the engine are not protected because “the VSC contains

numerous confusing disclaimers of coverage for a variety of expected occurrences, including when

a vehicle loses oil or compression as a result of the occurrence (which certainly is expected for a

broken internally lubricated part), or the component wears out over time, or simply fails to perform

as it should and a mechanic recommends it be replaced, or if the failure is “of a covered part

damaged by a non-covered part, or a non-covered part damaged by a covered part.” Id. ¶ 39. If

Rosedale is able to prove that CarChex intentionally marketed coverage for internally lubricated

engine parts, knowing at the time it made the representations that such coverage would not be

provided by AAS or the other VSC providers, she may plausibly prove her fraud-based claim.

         However, Rosedale still fails to assert a plausible claim of negligent misrepresentation.

One of the elements of a negligent misrepresentation claim is a duty of care owed to the plaintiff.

See Cooper v. Berkshire Life Ins. Co., 148 Md. App. 41, 57 (2002). Rosedale has not alleged any

duty CarChex owed her, such as a relationship of contractual privity. In fact, the “obligor” in the

VSC is AAS, not CarChex. “When the failure to exercise due care creates a risk of economic loss

only, courts have generally required an intimate nexus between the parties as a condition to the

imposition of tort liability . . . This intimate nexus is satisfied by contractual privity or its

equivalent.” Jacques v. First Nat’l Bank., 307 Md. 527, 534 (1986). Rosedale has not pled

contractual privity or the equivalent. Moreover, even had a duty been plead, Rosedale has not

alleged any negligent conduct on the part of CarChex or its employees. Instead, the Amended

Complaint alleges intentional falsehoods, which are encapsulated in Counts One and Two. In the

absence of the relevant allegations to plead a plausible negligence claim, the negligent

misrepresentation claim must again be dismissed without prejudice.

   IV.      CONCLUSION



                                                11
        Case 1:19-cv-02780-SAG Document 37 Filed 11/19/20 Page 12 of 12



       For the reasons set forth above, Defendants’ Motion to Dismiss, ECF 30, will be

GRANTED in part and DENIED in part. Rosedale’s class action allegations will be dismissed

without prejudice as to the proposed Maryland Class, and her claim for negligent misrepresentation

will be dismissed without prejudice. Defendants’ Motion to Dismiss will be DENIED as to the

remaining class action and individual claims. A separate Order follows.



   Dated: November 19, 2020                                        /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                               12
